Citation Nr: 1451121	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  14-23 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for cluster headaches.

3.  Entitlement to an initial evaluation in excess of 10 percent for status post right ankle surgery with strain.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1988 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran filed a notice of disagreement, based on the July 2013 rating decision for the issue of entitlement to an initial rating in excess of 10 percent for primary insomnia with memory loss.  Thereafter, a June 2014 rating decision assigned a higher initial rating of 30 percent with respect to this disability effective April 12, 2012, the effective date for the award of service connection.  This higher initial rating did not represent a grant of the maximum benefit allowable under the VA Schedule for Rating Disabilities.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, as the Veteran did not perfect an appeal as to this issue, it is not before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).

In July 2014 correspondence, the Veteran requested review by a Decision Review Officer (DRO) for the issues on appeal.  However, each of the issues on appeal has been adjudicated at least twice by the RO, including once by a DRO, who issued the June 2014 statement of the case.  The Board finds that the VA has complied with the procedures set forth in 38 C.F.R. § 3.2600 (2014) and, to the extent there is any pending request for additional review by a DRO of any of the issues now on appeal, the request is denied.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back disability, and entitlement to an initial evaluation in excess of 10 percent for status post right ankle surgery with strain, are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cluster headaches have been shown to be productive of characteristic prostrating attacks averaging one in two months over the last several months.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8199-8100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for a higher rating for cluster headaches arose from a disagreement with the initial evaluation assigned following the grant of service connection for the disability.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, and VA examination reports have been obtained and are associated with the claims file.  

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided headache examinations to the Veteran in June 2012 and May 2014.  Each examiner interviewed the Veteran and conducted an examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the severity of the Veteran's service-connected headache disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Board finds the record as it stands includes adequate evidence to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for a higher initial rating for his service-connected cluster headaches.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).

In initial rating cases, VA must assess the level of disability from the date of service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the appeal, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected headache disability is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100.  Diagnostic Code 8199 was assigned pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  The RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.114, Diagnostic Code 8100, which addresses migraines.

The rating criteria in relevant part are as follows:  a rating of 10 percent is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months; a rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once per month over the last several months; and a rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran was afforded VA examinations for headaches in June 2012 and in May 2014.  The June 2012 examiner found the Veteran had characteristic prostrating attacks of migraine headache pain once in two months but did not have very frequent prostrating attacks of migraine headache pain.  The June 2012 examiner found the Veteran had prostrating attacks of non-migraine headache pain more frequently than once a month.  The June 2012 examiner noted constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, sensitivity to light and sound, changes in vision, and sensory changes.  In a May 2014 statement, the Veteran's spouse indicated the Veterans headaches were getting worse.  Consequently, another headache examination was provided.  

The resulting May 2014 examination report found the Veteran's head pain lasted for less than 1 day, the Veteran did not have characteristic prostrating attacks, nor did the Veteran have prostrating attacks of non-migraine headache pain.  The May 2014 examiner noted pain localized to one side of the head but reported the Veteran did not experience non-headache symptoms associated with headaches.

The Board notes that the criteria for evaluating migraine headaches hinges on the frequency of "characteristic prostrating attacks."  The rating criteria do not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012). 

There is conflicting medical evidence on the issue of whether the Veteran's cluster headaches are characteristic prostrating attacks.  As noted above, the June 2012 examination report reflected characteristic prostrating attacks of migraine headache pain once in two months and prostrating attacks of non-migraine headache pain more frequently than once a month.  Significantly, the prostrating attacks of non-migraine headache pain more frequently than once a month were not termed "characteristic" as required by the rating criteria.  Conversely, the May 2014 examination report reflected the Veteran did not have characteristic prostrating attacks, nor was the Veteran found to have prostrating attacks of non-migraine headache pain.  The Veteran, in his June 2014, VA Form 9, substantive appeal, took issue with the findings made in the May 2014 examination report.  He stated that he reported he experienced headaches two to three times weekly and that such lasted for days.  He also stated that over the past year he had headaches every week and sometimes more.  However, the Board has no reason to believe that the May 2014 examiner reported inaccurate answers with respect to the Veteran's cluster headaches.  

Based on the above, the Board finds that the Veteran's symptoms associated with cluster headaches most nearly approximate the criteria for the currently assigned initial 10 percent rating.  In order to warrant a higher initial rating, the Veteran's cluster headaches must have resulted in characteristic prostrating attacks occurring on average once a month over the last several months.  38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100 (2014).  As noted above, the Veteran has undergone two examinations concerning his headaches, and specifically the June 2012 examination report, which noted the most severe and frequent symptoms, found the characteristic prostrating attacks of migraine headache pain occurred once in two months.  There is no medical evidence suggesting the cluster headaches satisfy the criteria for a higher rating.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to an initial rating in excess of 10 percent for cluster headaches. 

In reaching its decision, the Board has considered the Veteran's statements that include assertions of frequent and prostrating headaches.  The Board finds that the Veteran is competent to report that he has pain and other symptoms.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to provide an opinion requiring medical knowledge, such as attributing those symptoms to specific disability rating criteria.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not been shown to have the requisite knowledge in this regard.  As a result, his assertions cannot constitute competent medical evidence that his disability warrants a higher evaluation.  Here, the clinical medical evidence pertaining to the Veteran's cluster headache disability is more probative for the purposes of assigning a rating in conjunction with the relevant rating criteria.  Additionally consideration has been given to assigning a staged rating; however, at no point during the period under review does the disability warrant more than the rating currently assigned.  See Hart, 21 Vet. App. 505. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, the symptoms of the Veteran's cluster headaches are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, sensitivity to light and sound, changes in vision, and sensory changes.  These symptoms are consistent with those measured by the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting characteristic prostrating attacks occurring on an average once per month over the last several months, which is a level of disability above that the Veteran has been found to have.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  For the above reasons, the Board declines to remand this issue for consideration of an extra-schedular evaluation.

Finally, the Board notes a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

The Veteran's claim for TDIU was recently denied by an as of yet unappealed rating decision in June 2014.  The most recent May 2014 headache examination report noted the cluster headaches impacted the Veteran's work during flare-ups and also affected his memory.  However, there is no evidence to indicate that the cluster headaches prevented the Veteran from gaining and maintaining gainful physical or sedentary employment, as the May 2014 examination report also indicated the Veteran was employed as a consultant.  Moreover, the June 2012 examination report, which indicated the most severe clinical findings, reported the Veteran's headache condition did not impact his ability to work.  The Board accordingly finds that the claim for TDIU, denied in June 2014, has not yet been appealed, no subsequent claim for TDIU was raised by the record, and no further action pursuant to Rice is necessary.  

In reaching the decision that a disability rating greater than 10 percent for the Veteran's cluster headaches is not warranted, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for cluster headaches is denied.


REMAND

Initially, the Board notes that a September 2014 post-remand brief, associated with the Veterans Benefits Management System (VBMS), electronic claims processing system, pertains to another Veteran, and thus is associated with the record in error.  Thus, on remand, this brief should be properly associated with the correct electronic file.

In a June 2014 statement submitted as part of his VA Form 9, substantive appeal, the Veteran referenced, within the context of his back claim, what appeared to be an article from Houston Methodist Orthopedics and Sports Medicine, and stated such indicated pain may onset during a person's 20s and worsens after heavy physical activity or long periods of staying in one posture.  The record does not reflect a copy of the article referenced has been associated with the record, nor does the Veteran's statement provide the relevant citation for the referenced article.  Accordingly, on remand, the Veteran should be afforded the opportunity to provide an actual copy of the article referenced.  

Additionally, the Board finds the Veteran should be afforded another VA examination with respect to the claim for increased evaluation for status post right ankle surgery with strain, as the most recent May 2014 examination report for the right ankle is inadequate.  See Barr, 21 Vet. App. at 307.  Specifically, the May 2014 examiner stated the Veteran reported flare-ups.  However, the May 2014 examiner did not characterize the severity of such, which is a necessary part of the examination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Thus, a remand for another VA examination for the increased rating claim of status post right ankle surgery with strain is warranted.

Finally, the Board finds the June 2013 back examination report inadequate.  See Barr, 21 Vet. App. at 307.  The June 2013 back examiner noted the relevant service treatment records for back pain and further noted there were no post service records in the claims file documenting visits for chronic back pain.  The examiner's recitation of facts is insufficient.  To be adequate, a medical opinion must do more than state a conclusion; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board finds another back etiology opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The September 2014 post-remand brief associated with the electronic record in VBMS pertaining to another Veteran should be properly associated with the correct VA electronic file.

2.  Request the Veteran provide a copy of the information from Houston Methodist Orthopedics and Sports Medicine, that the Veteran referenced, and purportedly quoted, in a June 2014 statement submitted as part of his VA Form 9, substantive appeal.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected status post right ankle surgery with strain.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

A complete rationale must be provided for any opinion offered. 

4.  Schedule the Veteran for an examination to determine the nature and etiology of any back disability diagnosed during or proximate to the claim.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary tests should be completed. The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the any back disability began in service, was caused by service, or is otherwise related to service.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as to find against causation.

A complete rationale must be provided for any opinion offered.  In this regard, the examiner is advised that simply reciting the facts of record, without explanation as to how such facts support the opinion proffered, is insufficient rationale.

5.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


